[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               AUG 18, 2011
                             No. 10-15609                       JOHN LEY
                                                                  CLERK
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 4:10-cv-00134-RLV

BYRON SCOTT WRIGHT,

                                                           Plaintiff-Appellant,

                                  versus

KENNY DODD,
POLK COUNTY POLICE DEPARTMENT AND
POLICE MEN,
BAKER HARBIN,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (August 18, 2011)

Before HULL, WILSON and BLACK, Circuit Judges.

PER CURIAM:
       Byron Scott Wright, an state prisoner proceeding pro se, appeals the

dismissal of his 42 U.S.C. § 1983 complaint. Wright’s § 1983 complaint alleged

that he was arrested without a warrant and without first being informed of his

Miranda1 rights. Wright sought monetary damages and dismissal of the state

criminal charges pending against him. The district court sua sponte dismissed the

complaint, pursuant to 28 U.S.C. § 1915A(b)(1), for failure to state a claim upon

which relief may be granted. After review, we affirm.2

       A complaint fails to state a claim when, taking the complaint’s allegations as

true, it does not appear that a claim for relief “is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. __, 129 S.Ct. 1937, 1949 (2009). Although we liberally construe

pro se pleadings, holding them to a less stringent standard than those drafted by an

attorney, Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008), we will not

rewrite an otherwise deficient pleading to sustain an action. GJR Invs., Inc. v.

Cnty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998), overruled on other

grounds by Iqbal, 556 U.S. ___, 129 S. Ct. 1937 (2009). To state a claim under

§ 1983, “a plaintiff must allege that (1) the defendant deprived him of a right

secured under the United States Constitution or federal law and (2) such


       1
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
       2
         We review de novo appeals from a § 1915A(b)(1) sua sponte dismissal for failure to
state a claim. Leal v. Georgia Dep’t of Corrs., 254 F.3d 1276, 1279 (11th Cir. 2001).

                                                 2
deprivation occurred under color of state law. Richardson v. Johnson, 598 F.3d

734, 737 (11th Cir. 2010).

       Because the allegations in Wright’s § 1983 complaint, even construed

liberally, fail to allege a claim that is “plausible on its face,” the district court

properly dismissed the complaint for failure to state a claim upon which relief

could be granted. See Iqbal, 556 U.S. at ___, 129 S.Ct. at 1949 (quotation marks

omitted). Specifically, as to Wright’s false arrest claim, the complaint alleges in

conclusory fashion that the police arrested Wright without a warrant, but does not

allege any facts showing that the police lacked probable cause to arrest him. See

Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998) (explaining that the

existence of probable cause is an absolute bar to a § 1983 claim for false arrest).

       Wright’s allegation that his Miranda rights were violated does not give rise

to a cognizable claim under § 1983. See Jones v. Cannon, 174 F.3d 1271, 1291

(11th Cir. 1999). Likewise Wright’s request for the dismissal of the pending state

criminal charges, which challenges the very fact of his confinement, cannot be

granted in the § 1983 context. See Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.

Ct. 1827, 1841 (1973). Furthermore, because Wright’s complaint alleges that his

criminal proceedings are pending, the district court properly refused to construe it

as a petition for a writ of habeas corpus. See 28 U.S.C. § 2254(b)(1)(A) (providing



                                              3
that a writ of habeas corpus may not be granted unless the petitioner has exhausted

the remedies available in the state courts).

      AFFIRMED.




                                           4